Name: 2012/721/: Commission Decision of 14Ã November 2012 establishing the ecological criteria for the award of the EU Ecolabel for Industrial and Institutional Laundry Detergents (notified under document C(2012) 8055) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  economic structure;  consumption;  leather and textile industries;  chemistry;  technology and technical regulations;  marketing
 Date Published: 2012-11-24

 24.11.2012 EN Official Journal of the European Union L 326/38 COMMISSION DECISION of 14 November 2012 establishing the ecological criteria for the award of the EU Ecolabel for Industrial and Institutional Laundry Detergents (notified under document C(2012) 8055) (Text with EEA relevance) (2012/721/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Under Regulation (EC) No 66/2010, the EU Ecolabel may be awarded to those products with a reduced environmental impact during their entire life cycle. (2) Regulation (EC) No 66/2010 provides that specific EU Ecolabel criteria are to be established according to product groups. (3) The criteria, as well as the related assessment and verification requirements, should be valid for four years from the date of adoption of this Decision. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 The product group Industrial and Institutional Laundry Detergents shall comprise: laundry detergent products performed by professional users in the industrial and institutional sector. Included in the product group are multi-component-systems constituting of more than one component used to build up a complete detergent or a laundering program for automatic dosing system. This product group shall not comprise products for obtaining textile attributes such as water-repellent, waterproof or fireproof, etc. Furthermore, the product group shall not comprise products that are dosed by carriers such as sheets, cloths or other materials, as well as washing auxiliaries used without subsequent washing, such as stain removers for carpets and furniture upholstery. Consumer laundry detergents are excluded from the scope of this product group. Article 2 In order to be awarded the EU Ecolabel under Regulation (EC) No 66/2010, an item of laundry detergent shall fall within the product group Industrial and Institutional Laundry Detergents as defined in Article 1 of this Decision and shall comply with the criteria as well as the related assessment and verification requirements set out in the Annex to this Decision. Article 3 The criteria for the product group Industrial and Institutional Laundry Detergents, as well as the related assessment and verification requirements, shall be valid for four years from the date of adoption of this Decision. Article 4 For administrative purposes the code number assigned to the product group Industrial and Institutional Laundry Detergents shall be 039. Article 5 This Decision is addressed to the Member States. Done at Brussels, 14 November 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. ANNEX FRAMEWORK The aims of the criteria The criteria aim, in particular, at promoting products that have a reduced impact on aquatic ecosystems, contain a limited amount of hazardous substances and whose performance has been tested. The criteria furthermore aim at reducing the energy consumption from laundering by promoting products that are efficient at lower temperatures. CRITERIA Criteria are set for each of the following aspects: 1. Product and dosage information 2. Toxicity to aquatic organisms: Critical Dilution Volume (CDV) 3. Biodegradability 4. Excluded or limited substances and mixtures 5. Packaging requirements 6. Washing performance (fitness for use) 7. Automatic dosing systems 8. User information  Information appearing on the EU Ecolabel (1) Assessment and verification (a) Requirements The specific assessment and verification requirements are indicated within each criterion. Where the applicant is required to provide declarations, documentation, analyses test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), et cetera, as appropriate. Where possible, the testing should be performed by laboratories that meet the general requirements of EN ISO 17025 or equivalent. Where appropriate, test methods other than those indicated for each criterion may be used if the competent body assessing the application accepts their equivalence. Appendix I makes reference to the detergent ingredient database (DID list) which contains the most widely used ingoing substances used in detergent formulations. It shall be used for deriving the data for the calculations of the Critical Dilution Volume (CDV) and for the assessment of the biodegradability of the ingoing substances. For substances not present on the DID list, guidance is given on how to calculate or extrapolate the relevant data. The latest version of the DID list is available from the EU Ecolabel website or via the websites of the individual competent bodies. Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications. (b) Measurement thresholds Compliance with the ecological criteria is required for substances intentionally added, as well as for by-products and impurities from raw materials, the concentration of which equals or exceeds 0,010 % by weight of final formulation. For biocides, colouring agents and fragrance compliance with the criteria is required regardless of their concentration. Substances meeting the threshold limit as listed above are hereby referred to as Ingoing substances. For all products: it is the highest total dosage recommended for the individual degree of soiling which must comply with the ecological criteria. If the dosage is stated in intervals the worst case dosage must be used when the criterions are assessed. (2) Functional unit The functional unit for this product group shall be expressed in g/kg laundry (grams per kilo laundry). Requirements relating to assessment and verification of the functional unit: The full formulation indicating trade name, chemical name, CAS No, DID No (1), the ingoing quantity including and excluding water, the function and the form of all the ingoing substances (regardless of concentration) in the product shall be submitted to the competent body. A sample of the artwork including dosage recommendations must be submitted to the competent body. Safety data sheets for each ingoing substance shall be submitted to the competent body in accordance with Regulation (EC) No 1907/2006 of the European Parliament and of the Council (2). Part A and Part B of the DID list can be found on the EU Ecolabel website: http://ec.europa.eu/environment/ecolabel/documents/did_list/didlist_part_a_en.pdf http://ec.europa.eu/environment/ecolabel/documents/did_list/didlist_part_b_en.pdf EU ECOLABEL CRITERIA Criterion 1  Product and dosage information The recommended total dosage for 1 kg of laundry according to the degree of soiling and water hardness shall be given in g/kg laundry or ml/kg laundry. All products in a multi-component system have to be included with the worst case dosage when assessments of the criteria are made. Examples of degree of soiling: Light Medium Heavy Hotel: bed-linen, bedclothes and towels, etc. (towels may be considered heavily soiled) Cloth hand towel rolls Work clothes: institutions/retail/service, etc. Restaurants: table-cloths, napkins, etc. Mops and mats Work clothes: industry/kitchen/butchering, etc. Kitchen textiles: clothes, dish towels, etc. Institutions as hospitals: bed-linen, bedclothes, contour sheets, patient clothing, doctors coat or coatdress, etc. The product name, or in case of a multi-component system, a list of all products part of that system, together with the recommended water hardness (soft, medium or hard) and the intended degree of soiling shall be provided. The applicant must document compliance with criteria 2, 3 and 6 for all product names. Assessment and verification: the applicant shall provide the product name, or in case of a multi-component system, a list of all products part of that system, together with exact formulation of the product(s) and the label or artwork including dosage instructions according to the three degrees of soiling and water hardness. The density (g/ml) shall be stated for all products (either on the packaging or in a Safety Data Sheet). Criterion 2  Toxicity to aquatic organisms: Critical Dilution Volume (CDV) The Critical Dilution Volume (CDVchronic) of the product shall not exceed the following limits: Soft water (0-6 °dH) CDVchronic (L/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 30 000 40 000 50 000 Liquid 50 000 60 000 70 000 Multi-component-system 50 000 70 000 90 000 Medium water (7-13 °dH) CDVchronic (L/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 40 000 60 000 80 000 Liquid 60 000 75 000 90 000 Multi-component-system 60 000 80 000 100 000 Hard water (> 14 °dH) CDVchronic (L/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 50 000 75 000 90 000 Liquid 75 000 90 000 120 000 Multi-component-system 75 000 100 000 120 000 The Critical Dilution Volume (CDVchronic) is calculated for all ingoing substances (i) in the product using the following equation: Where: weight = the weight of the ingoing substance per recommended dose DF = the degradation factor TF = the chronic toxicity factor of the substance as stated in the DID list. Biocides, colouring agents and fragrances present in the product must also be included in the CDV calculation even if the concentration is lower than 0,010 % (100 ppm). Because of the degradation of the substances in the wash process, separate rules apply to the following substances:  Hydrogen Peroxide (H2O2)  not to be included in calculation of CDV  Peracetic acid  to be included in the calculation as acetic acid. Assessment and verification: the applicant shall provide calculation of the CDVchronic of the product. A spreadsheet for calculation of the CDV value is available on the EU Ecolabel website. The values of the DF and TF parameters shall be as given in the Detergent Ingredient Database list (DID list). If the substance is not found on the DID list, the parameters shall be calculated using the guidelines in part B of the DID list and attaching the associated documentation. Criterion 3  Biodegradability (a) Biodegradability of surfactants All surfactants must be biodegradable under aerobic conditions. All non-ionic and cationic surfactants must also be biodegradable under anaerobic conditions. (b) Biodegradability of organic substances The content of all organic substances in the product that are aerobically non-biodegradable (not readily biodegradable) (aNBO) and anaerobically non-biodegradable (anNBO) shall not exceed the following limits: aNBO Soft water (0-6 °dH) aNBO (g/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 0,70 1,10 1,40 Liquid 0,50 0,60 0,70 Multi-component-system 1,25 1,75 2,50 Medium water (7-13 °dH) aNBO (g/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 1,10 1,40 1,75 Liquid 0,60 0,70 0,90 Multi-component-system 1,75 2,50 3,75 Hard water (> 14 °dH) aNBO (g/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 1,40 1,75 2,20 Liquid 0,70 0,90 1,20 Multi-component-system 2,50 3,75 4,80 anNBO Soft water (0-6 °dH) anNBO (g/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 0,70 1,10 1,40 Liquid 0,50 0,60 0,70 Multi-component-system 1,25 1,75 2,50 Medium water (7-13 °dH) anNBO (g/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 1,10 1,40 1,75 Liquid 0,60 0,70 0,90 Multi-component-system 1,75 2,50 3,75 Hard water (> 14 °dH) anNBO (g/kg laundry) Product type/Degree of soiling Light Medium Heavy Powder 1,40 1,75 2,20 Liquid 0,70 0,90 1,20 Multi-component-system 2,50 3,75 4,80 Assessment and verification: the applicant shall provide documentation for the degradability of surfactants as well as the calculation of aNBO and anNBO for the product. A spreadsheet for use in calculating aNBO and anNBO values is available on the EU Ecolabel website. For both surfactants and aNBO and anNBO values reference should be done to the DID List. For ingoing substances which are not included in the DID list, the relevant information from literature or other sources, or appropriate test results, showing that they are aerobically and anaerobically biodegradable shall be provided as described in Appendix I. Note that TAED should be considered as anaerobically biodegradable. In the absence of documentation in accordance with the above requirements, a substance other than a surfactant may be exempted from the requirement for anaerobic degradability if one of the following three alternatives is fulfilled: 1. Readily degradable and has low adsorption (A < 25 %) or 2. Readily degradable and has high desorption (D > 75 %) or 3. Readily degradable and non-bioaccumulating. Testing for adsorption/desorption may be conducted in accordance with OECD guidelines 106. Criterion 4  Excluded or limited substances and mixtures (a) Specified excluded substances The following substances shall not be included in the product, either as part of the formulation nor as part of any mixture included in the formulation:  Phosphates (phosphonates are not excluded but limited by criterion 3)  APEO (Alkyl phenol ethoxylates) and ADP (Alkylphenols and derivatives thereof)  EDTA (ethylene-diamine-tetra-acetic-acid) and its salts Assessment and verification: the applicant shall provide a declaration supported by declarations from manufacturers of substances, as appropriate, confirming that the listed substances have not been included in the product. (b) Hazardous substances and mixtures According to the Article 6(6) of Regulation (EC) No 66/2010 on the EU Ecolabel, the product or any component of it shall not contain substances meeting criteria for classification with the hazard statements or risk phrases specified below in accordance with Regulation (EC) No 1272/2008 of the European Parliament and of the Council (3) or Council Directive 67/548/EEC (4) nor shall it contain substances referred to in Article 57 of Regulation (EC) No 1907/2006. The risk phrases below generally refer to substances. However, if information on substances cannot be obtained, the classification rules for mixtures apply. List of hazard statements: Hazard statement (5) Risk phrase (6) H300 Fatal if swallowed R28 H301 Toxic if swallowed R25 H304 May be fatal if swallowed and enters airways R65 H310 Fatal in contact with skin R27 H311 Toxic in contact with skin R24 H330 Fatal if inhaled R23/26 H331 Toxic if inhaled R23 H340 May cause genetic defects R46 H341 Suspected of causing genetic defects R68 H350 May cause cancer R45 H350i May cause cancer by inhalation R49 H351 Suspected of causing cancer R40 H360F May damage fertility R60 H360D May damage the unborn child R61 H360FD May damage fertility. May damage the unborn child R60/61/60-61 H360Fd May damage fertility. Suspected of damaging the unborn child R60/63 H360Df May damage the unborn child. Suspected of damaging fertility R61/62 H361f Suspected of damaging fertility R62 H361d Suspected of damaging the unborn child R63 H361fd Suspected of damaging fertility. Suspected of damaging the unborn child. R62-63 H362 May cause harm to breast fed children R64 H370 Causes damage to organs R39/23/24/25/26/27/28 H371 May cause damage to organs R68/20/21/22 H372 Causes damage to organs through prolonged or repeated exposure R48/25/24/23 H373 May cause damage to organs through prolonged or repeated exposure R48/20/21/22 H400 Very toxic to aquatic life R50 H410 Very toxic to aquatic life with long-lasting effects R50-53 H411 Toxic to aquatic life with long-lasting effects R51-53 H412 Harmful to aquatic life with long-lasting effects R52-53 H413 May cause long-lasting harmful effects to aquatic life R53 EUH059 Hazardous to the ozone layer R59 EUH029 Contact with water liberates toxic gas R29 EUH031 Contact with acids liberates toxic gas R31 EUH032 Contact with acids liberates very toxic gas R32 EUH070 Toxic by eye contact R39-41 Sensitising substances H334: May cause allergy or asthma symptoms or breathing difficulties if inhaled R42 H317: May cause allergic skin reaction R43 Note that this criterion also applies to known degradation products such as formaldehyde from formaldehyde releasers. Substances or mixtures which change their properties upon processing (e.g. become no longer bioavailable, undergo chemical modification) so that the identified hazard no longer applies are exempted from the above requirement. The final product must not be labelled according to the hazard statements above. Derogations The following substances are specifically exempted from this requirement: Surfactants < 20 % in the final product H400 Very toxic to aquatic life R50 Biocides for preservations purposes (7) (only for liquids with pH between 2 and 12 and maximum 0,10 % w/w of active material) H331: Toxic if inhaled R23 H334: May cause allergy or asthma symptoms or breathing difficulties if inhaled R42 H317: May cause allergic skin reaction R43 H400: Very toxic to aquatic life R50 Enzymes (8) H400: Very toxic to aquatic life R50 H334: May cause allergy or asthma symptoms or breathing difficulties if inhaled R42 H317: May cause allergic skin reaction R43 Bleach catalysts (8) H400: Very toxic to aquatic life R50 NTA as an impurity in MGDA and GLDA (9) H351: Suspected of causing cancer R40 Assessment and verification: the applicant shall demonstrate compliance with this criterion by providing a declaration on the non-classification of each ingoing substance into any of the hazard classes associated to the hazard statements referred to in the above list in accordance with Regulation (EC) No 1272/2008, as far as this can be determined, as a minimum, from the information meeting the requirements listed in Annex VII to Regulation (EC) No 1907/2006. This declaration shall be supported by summarised information on the relevant characteristics associated to the hazard statements referred to in the above list, to the level of detail specified in sections 10, 11 and 12 of Annex II to Regulation (EC) No 1907/2006 (Requirements for the Compilation of Safety Data Sheets). Information on intrinsic properties of substances may be generated by means other than tests, for instance through the use of alternative methods such as in vitro methods, by quantitative structure activity models or by the use of grouping or read-across in accordance with Annex XI to Regulation (EC) No 1907/2006. The sharing of relevant data is strongly encouraged. The information provided shall relate to the forms or physical states of the substance or mixtures as used in the final product. For substances listed in Annexes IV and V to REACH, exempted from registration obligations under Article 2(7)(a) and (b) of Regulation (EC) No 1907/2006 REACH, a declaration to this effect will suffice to comply with the requirements set out above. (c) Substances listed in accordance with Article 59(1) of Regulation (EC) No 1907/2006 No derogation from the exclusion in Article 6(6) of the Regulation (EC) No 66/2010 shall be given concerning substances identified as substances of very high concern and included in the list foreseen in Article 59 of Regulation (EC) No 1907/2006, present in mixtures in concentrations > 0,010 %. Assessment and verification: the list of substances identified as substances of very high concern and included in the candidate list in accordance with Article 59 of Regulation (EC) No 1907/2006 can be found at: http://echa.europa.eu/chem_data/authorisation_process/candidate_list_table_en.asp Reference to the list shall be made on the date of application. The applicant shall provide the exact formulation of the product to the competent body. The applicant shall also provide a declaration of compliance with this criterion, together with related documentation, such as declarations of compliance signed by the material suppliers and copies of relevant Safety Data Sheets for substances or mixtures. (d) Specified limited ingoing substances  fragrances The product shall not contain perfumes containing nitro-musk or polycyclic musk Any ingoing substance added to the product as a fragrance shall be manufactured and handled following the code of practice of the International Fragrance Association (IFRA). The code can be found on IFRA website: http://www.ifraorg.org. The recommendations of the IFRA Standards concerning prohibition, restricted use and specified purity criteria for materials shall be followed by the manufacturer. Fragrance substances subject to the declaration requirement provided for in Regulation (EC) No 648/2004 of the European Parliament and of the Council (10) on detergents (Annex VII) and which are not already excluded by criterion 4(b) shall not be present in quantities  ¥ 0,010 % (  ¥ 100 ppm) per substance in the final product. Assessment and verification: the applicant shall provide a signed declaration of compliance indicating the amount of fragrances in the product. The applicant shall also provide a declaration from the fragrance manufacturer specifying the content of each of the substances in the fragrances which are listed in Annex III, Part I to Council Directive 76/768/EEC (11). (e) Biocides (i) The product may only include biocides in order to preserve the product, and in the appropriate dosage for this purpose alone. This does not refer to surfactants, which may also have biocidal properties. Assessment and verification: the applicant shall provide copies of the material safety data sheets of any biocides added, together with information on their exact concentration in the product. The manufacturer or supplier of the biocides shall provide information on the dosage necessary to preserve the product. (ii) It is prohibited to claim or suggest on the packaging or by any other communication that the product has an antimicrobial or disinfecting effect. Assessment and verification: the applicant shall provide the texts and layouts used on each type of packaging and/or an example of each different type of packaging to the competent body. (iii) The product may contain biocides provided that they are not bioaccumulating. A biocide is not considered bioaccumulating if BCF < 100 or logKow < 3,0. If both BCF and logKow values are available, the highest measured BCF value shall be used. Assessment and verification: the applicant shall provide copies of the material safety data sheets of any biocide added, together with information on their BCF and/or logKow values. (f) Enzymes Enzymes must be in liquid form or dust-free granulate. Enzymes must be free from micro-organism remnants from manufacture. Assessment and verification: the applicant shall provide copies of the material safety data sheets of any enzyme added, together with documentation to ensure that the enzyme is free from micro-organism remnants. Criterion 5  Packaging requirements (a) Weight/utility ratio (WUR) The weight/utility ratio (WUR) of the product shall not exceed the following values: Product type/water hardness WUR (g/kg laundry) Soft water Medium water Hard water Powders 1,5 2,0 2,5 Liquids 2,0 2,5 3,0 WUR shall be calculated only for primary packaging and a calculation shall be made for every product within a multi-component system (including caps, stoppers and hand pumps/spraying devices) using the formula below: Where: Wi = the weight (g) of the packaging component (i) including the label if applicable. Ui = the weight (g) of non-recycled (virgin) material in the packaging component (i). If the proportion of recycled material in the packaging component is 0 % then Ui = Wi. Di = the number of functional units contained in the packaging component (i). The functional unit = dosage in g/kg laundry. Note that the highest recommended dosage for each water hardness must be used in the WUR calculation. ri = recycling figure, i.e. the number of times the packaging component (i) is used for the same purpose through a return or refill system. r = 1 if the packaging is not re-used for the same purpose. If the packaging is reused r is set to 1 unless the applicant can document a higher number. Exceptions Plastic/paper/cardboard packaging containing more than 80 % recycled material or more than 80 % plastic from renewable origin is exempted from this requirement. Packaging is regarded as recycled if the raw material used to make the packaging has been collected from packaging manufacturers at the distribution stage or at the consumer stage. Where the raw material is industrial waste from the material manufacturers own production process, then the material will not be regarded as recycled. Assessment and verification: the applicant shall provide the calculation of the WUR for every product. A spreadsheet for this calculation is available on the EU Ecolabel website. The applicant shall provide a completed and signed declaration for the content of recycled or material from renewable origin in the packaging. For approval of refill packaging, the applicant and/or retailer shall document that the refills will be/are available for purchase on the market. (b) Plastic packaging Only phthalates that at the time of application have been risk assessed and have not been classified according to criterion 4(b) (and combinations hereof) may be used in the plastic packaging. In order to allow for identification of different parts of the packaging for recycling, plastic parts in the primary packaging must be marked in accordance with DIN 6120, Part 2 or the equivalent. Caps and pumps are exempted from this requirement. Assessment and verification: the applicant shall provide completed and signed declaration of compliance. Criterion 6  Washing performance (fitness for use) The primary laundering effects of the detergent such as dirt removal and stain removal capacity must be documented by the producer/applicant with the aid of artificially soiled test clothes which are washed in the process. The test may be conducted by an external or internal laboratory fulfilling the requirements in Appendix II(a). The test must be conducted with the recommended dosage and at the corresponding water hardness and the degree of soiling at the lowest recommended wash temperature. The measurements must be performed on unlaundered and laundered test clothes. Evaluation of the test results shall be made by the laboratory and it shall be clearly stated in the report. The measurements of secondary effects such as bleaching effect, bleaching/damage factor, ash content, greying and fluidity increase can for instance be made with multi wash test clothes and analysed according to standard ISO 4312. Examples of what may be used as wash test clothes included the following:  WFK-PCMS-55 for industrial laundering processes, consisting of 13 different small dirt patches (WFK-Cleaning Technology Research Institute, Germany)  EMPA 102, consisting of 15 different fresh spots (Swiss EMPA-Testmaterials)  wash clothes of DTI (Danish Technology Institute) for industrial washing processes or equivalent As an alternative to the above mentioned laboratory test, a user test may be used to document efficiency. The user test should then meet the requirements stated in Appendix II(b). For both laboratory test and user test the following apply: The test product must be tested against a reference product. The reference product may be a well-established product on the market or  in the case of a user test  the product normally used by the user. The test product must show efficiency equal to or better than the reference product. Assessment and verification: the applicant shall provide a test report stating that the product fulfils the minimum requirements defined in the chosen test; also see Appendix II(a) and II(b) respectively. Criterion 7  Automatic dosing systems Multi-component systems shall be offered to the customer together with an automatic and controlled dosing system. In order to ensure correct dosage in the automatic dosing systems, customer visits must be incorporated as a normal routine for manufacturers/suppliers. These customer visits are performed at all premises at least once a year during the license period; as a minimum they must include calibration of the dosage equipment. A third party can perform customer visits as well. Assessment and verification: the applicant shall provide a written description of responsibility for, frequency and content of customer visits. Criterion 8  User information  Information appearing on the EU Ecolabel (a) Information on the packaging/product information sheet The following washing recommendations (or equivalent) must appear on the packaging, and/or on a product information sheet. The washing recommendations must include examples of the classification of the textiles soiling degree and shall include the following text:  Wash at the lowest recommended temperature  Always wash with the highest possible load, the textiles allow  Dose according to the dosing instructions and use the dosage according to water hardness and degree of soiling  Using this EU Ecolabelled product according to the dosage instructions will contribute to the reduction of water pollution, waste production and energy consumption. (b) Claims on the packaging In general, claims on the packaging shall be documented through performance testing (e.g. claims of efficiency at low temperatures, claims of removal of certain stain types, claims of benefits for certain types or colours of textile or other claims of specific properties/benefits of the product).  E.g. if a product claims efficiency at 20 °C, the performance test must be performed at  ¤ 20 °C (and correspondingly for other temperature claims below 40 °C).  E.g. if a product claims to be efficient on certain stain types, this must be documented with performance test. (c) Information appearing on the EU Ecolabel The logo should be visible and legible. The use of the EU Ecolabel logo is protected in primary EU law. The EU Ecolabel registration/license number must appear on the product, it must be legible and clearly visible. The optional label with text box shall contain the following text:  Reduced impact on aquatic ecosystems  Limited hazardous substances  Performance tested. The guidelines for the use of the optional label with text box can be found in the Guidelines for use of the Ecolabel logo on the website: http://ec.europa.eu/environment/ecolabel/documents/logo_guidelines.pdf Assessment and verification (a-c): the applicant shall provide a sample of the product label and/or product sheet, together with a declaration of compliance with this criterion. Product claims shall be documented through appropriate test reports. (1) DID No is the number of the ingoing substance on the DID list (Detergent Ingredient Database list), and is used in determining compliance with criteria 2 and 3. See Appendix I. (2) OJ L 396, 30.12.2006, p. 1. (3) OJ L 353, 31.12.2008, p. 1. (4) OJ 196, 16.8.1967, p. 1. (5) Regulation (EC) No 1272/2008. (6) Directive 67/548/EEC with adjustment to REACH according to Directive 2006/121/EC and Directive 1999/45/EC as amended. (7) Derogation is only for criterion 4(b). Biocides shall comply with criterion 4(e). (8) Including stabilisers and other auxiliary substances in the preparations. (9) In concentrations lower than 1,0 % in the raw material as long as the total concentration in the final product is lower than 0,10 %. (10) OJ L 104, 8.4.2004, p. 1. (11) OJ L 262, 27.9.1976, p. 169. Appendix I Detergents Ingredients Database (DID) list The DID list (part A) is a list containing information of the aquatic toxicity and biodegradability of ingoing substances typically used in detergent formulations. The list includes information on the toxicity and biodegradability of a range of substances used in washing and cleaning products. The list is not comprehensive, but guidance is given in part B of the DID list concerning the determination of the relevant calculation parameters for substances not present on the DID list (e.g. the Toxicity Factor (TF) and degradation factor (DF), which are used for calculation of the critical dilution volume). The list is a generic source of information and substances present on the DID list are not automatically approved for use in EU Ecolabelled products. The DID list (part A and B) can be found on the EU Ecolabel website. For substances with no data regarding aquatic toxicity and degradability, structure analogies with similar substances may be used to assess the TF and DF. Such structure analogies shall be approved by the competent body granting the EU Ecolabel license. Alternatively, a worst case approach shall be applied, using the parameters below: Worst case approach: Acute toxicity Chronic toxicity Degradation Ingoing substance LC50/EC50 SF(acute) TF(acute) NOEC (1) SF(chronic) (1) TF(chronic) DF Aerobic Anaerobic Name 1 mg/l 10 000 0,0001 0,0001 1 P N Documentation of ready biodegradability The following test methods for ready biodegradability shall be used: (1) Until 1 December 2010 and during transition period from 1 December 2010 to 1 December 2015: The test methods for ready biodegradability provided for in Directive 67/548/EEC, in particular the methods detailed in Annex V.C4 to that Directive, or their equivalent OECD 301 A-F test methods, or their equivalent ISO tests. The 10 days window principle shall not apply for surfactants. The pass levels shall be 70 % for the tests referred to in Annex V.C4-A and C4-B to Directive 67/548/EEC (and their equivalent OECD 301 A and E tests and ISO equivalents), and shall be 60 % for tests C4-C, D, E and F (and their equivalent OECD 301 B, C, D and F tests and ISO equivalents). (2) After 1 December 2015 and during transition period from 1 December 2010 to 1 December 2015: The test methods provided for in Regulation (EC) No 1272/2008. Documentation of anaerobic biodegradability The reference test for anaerobic degradability shall be EN ISO 11734, ECETOC No 28 (June 1988), OECD 311 or an equivalent test method, with the requirement of 60 % ultimate degradability under anaerobic conditions. Test methods simulating the conditions in a relevant anaerobic environment may also be used to document that 60 % ultimate degradability has been attained under anaerobic conditions. Extrapolation for substances not listed in the DID-list Where the ingoing substances are not listed in the DID-list the following approach may be used to provide the necessary documentation of anaerobic biodegradability: (1) Apply reasonable extrapolation. Use test results obtained with one raw material to extrapolate the ultimate anaerobic degradability of structurally related surfactants. Where anaerobic biodegradability has been confirmed for a surfactant (or a group of homologues) according to the DID-list, it can be assumed that a similar type of surfactant is also anaerobically biodegradable (e.g. C12-15 A 1-3 EO sulphate [DID No 8] is anaerobically biodegradable, and a similar anaerobic biodegradability may also be assumed for C12-15 A 6 EO sulphate). Where anaerobic biodegradability has been confirmed for a surfactant by use of an appropriate test method, it can be assumed that a similar type of surfactant is also anaerobically biodegradable (e.g. literature data confirming the anaerobic biodegradability of surfactants belonging to the group alkyl ester ammonium salts may be used as documentation for a similar anaerobic biodegradability of other quaternary ammonium salts containing ester-linkages in the alkyl chain(s)). (2) Perform screening test for anaerobic degradability. If new testing is necessary, perform a screening test by use of EN ISO 11734, ECETOC No 28 (June 1988), OECD 311 or an equivalent method. (3) Perform low-dosage degradability test. If new testing is necessary, and in the case of experimental problems in the screening test (e.g. inhibition due to toxicity of test substance), repeat testing by using a low dosage of surfactant and monitor degradation by 14C measurements or chemical analyses. Testing at low dosages may be performed by use of OECD 308 (August 2000) or an equivalent method. (1) If no acceptable chronic toxicity data are found, these columns are empty. In that case TF(chronic) is defined as equal to TF(acute). Appendix II (a) Laboratory test The analysis laboratory must meet the general requirements pursuant to standard EN ISO 17025 or be an officially GLP-approved analysis laboratory. The applicants analysis laboratory/measurement may be approved to conduct analyses and measurements if:  the authorities monitor the sampling and analysis process, or  the manufacturer has a quality system incorporating testing and analyses and which is certified in accordance with ISO 9001, or  the manufacturer can show that there is conformity between a first-time test conducted as a parallel test between an impartial test institution and the manufacturers own laboratory and that the manufacturer takes samples in accordance with a prescribed sampling plan. The manufacturers test laboratory can be approved to conduct testing to document effectiveness if the following additional requirements are met.  It must be possible for ecolabelling organisations to monitor the performance of testing  The ecolabelling organisation must have access to all data on the product  The samples must be made anonymous for the test laboratory  Performance of the effectiveness test must be described in the quality control system. (b) User test 1. Responses must be obtained from at least five test centres representing a selection of customers. 2. The procedure and dosage must conform to the manufacturers recommendations. 3. The test period must continue for at least four weeks. 4. Every test centre must assess the serviceability of the product or multi-component system, dosability, compressibility, rinsing and solubility. 5. Every test centre must assess the effectiveness of the product or multi-component system by answering questions relating to the following aspects (or similar formulations): (a) ability to launder lightly, moderately or heavily soiled articles to be washed; (b) an assessment of primary laundering effects such as dirt removal, stain removal capacity and bleaching effect must be rated; (c) assessment of secondary laundering effects such as greying of white washing and colour-fastness and staining of coloured washing; (d) assessment of the effect of the rinsing agent on drying, ironing or mangling of the articles to be washed; (e) how satisfied the test subject is with customer visiting arrangements. 6. The response must be rated on a scale comprising at least three levels, for example, insufficiently effective, sufficiently effective or very effective. With regard to how satisfied the test centre is with visit reporting arrangements, the categories must be not satisfied, satisfied and very satisfied. 7. At least five test centres must submit responses. At least 80 % must rate the product as sufficiently effective or very effective on all points (see point 4 and be satisfied or very satisfied with customer visiting arrangements. 8. All raw data from the test must be specified. 9. The test procedure must be described in detail.